STEPHENSON, Justice.
I concur with the result reached in the opinion of Chief Justice Hightower, but for different reasons.
The difficulty in this case arises from the fact that plaintiff pled general negligence and the defendant filed no special exception. We are forced to look to the evidence to determine whether or not there is evidence to support a finding of any conceivable negligence.
The statement by O’Dell that, in his opinion, the fire originated in the dishwasher, probably as a result of an exposed heating coil, was an opinion of fact which he, as fire marshall for 5 years, was qualified to give. This was evidence that the fire was caused by the dishwashing machine, but had no bearing on the issue of negligence.
In his brief, plaintiff suggests the negligence of defendant was in failing to properly inspect the dishwashing machine so as to discover the exposed coil. It is argued that defendant should have taken off the front panel, spent more time on the inspection and should have inspected the dish-washing machine from the rear.
I find no evidence in this record that a person of ordinary prudence, under the same or similar circumstances, would have made a different inspection from the one conducted by defendant. All of the evidence as to the inspection comes from defendant. In the first place, there is no evidence that defendant did not remove the front panel, as defendant testified he did not remember. Assuming that defendant did not take off the front panel, there is no evidence that such would have been the usual inspection to discover the cause of the smoke. Likewise, there is no evidence that the 10 to 15 minutes defendant testified he took to make his inspection was not sufficient time under the circumstances. Also, there is no evidence that a prudent person would have gone into the rear of the machine. Plaintiff, at most, did no more in this case than show that damage was caused by a fire originating in the dishwashing machine which defendant had inspected. It is elementary, according to the law of this state, that the occurrence of an accident is not of itself evidence of negligence. Rankin v. Nash-Texas Co., 129 Tex. 396, 105 S.W.2d 195.
The extent of the inspection, under the circumstances of this case, is a matter involving special training and knowledge, and also involving usage and custom. All of the evidence showing defendant made the usual and customary inspection, the fire itself is not proof as to the contrary. There is no liability without fault in this case, and plaintiff’s evidence did not establish negligence.
Plaintiff has a point of error that, in the. interest of justice, the case should be remanded because there had not been a full development of the facts. The “interest of justice rule” has no application to this situation. Inasmuch as we have found the trial court entered an errorless judgment, the case cannot be remanded for a fuller development of the facts. City of Houston v. Blackbird (Tex.), 394 S.W.2d 159.